Exhibit 10.1

EXECUTION COPY

AMENDMENT NUMBER 2 TO

MASTER REPURCHASE AND SECURITIES CONTRACT

THIS AMENDMENT NUMBER 2 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as
of July 26, 2011 (this “Amendment”) is entered into by and between TWO HARBORS
ASSET I, LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO
BANK, N.A., a national banking association (“Buyer”). Capitalized terms used and
not otherwise defined herein are used as defined in the Repurchase Agreement (as
defined below).

WHEREAS, Seller and Buyer entered into that certain Master Repurchase and
Securities Contract, dated as of August 4, 2010 (as amended, supplemented,
restated or otherwise modified to the date hereof, the “Repurchase Agreement”);

WHEREAS, the parties hereto entered into Amendment Number 1 to the Repurchase
Agreement, dated as of November 15, 2010; and

WHEREAS, the parties hereto desire to further amend the Repurchase Agreement in
certain respects as provided herein;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Amendments. Effective as of the Effective Date (as defined below),
the Repurchase Agreement is hereby amended as follows:

1.1 Section 2.01 of the Repurchase Agreement is hereby amended by deleting the
definition of “Guaranty Default” in its entirety.

1.2 The definition of “Internal Control Event” in Section 2.01 of the Repurchase
Agreement is hereby amended and restated in its entirety as follows:

“Internal Control Event”: Fraud that involves management or other employees of
Seller, Guarantor, PRCMLP, PRCMLLC, PRDM, Advisers or any of their Affiliates
who have a significant role in the internal control environment (as understood
by the pronouncements of the Commission on Sponsoring Organizations, or COSO) of
the Guarantor and/or Seller and, with respect to their Affiliates only, the
fraud is reasonably likely to have a Material Adverse Effect.

1.3 The definition of “Material Adverse Effect” in Section 2.01 of the
Repurchase Agreement is hereby amended by amending and restating clause (a) of
such definition in its entirety as follows:

“(a) the property, assets, business, operations, financial condition, credit
quality or prospects of Seller or Guarantor (or any Affiliate of Seller if any
Indebtedness, Guarantee Obligation or Contractual Obligation of such Affiliate
is guaranteed as to payment or performance or otherwise by Guarantor),”



--------------------------------------------------------------------------------

1.4 The definition of “Maturity Date” in Section 2.01 of the Repurchase
Agreement is hereby amended by replacing the date “August 3, 2011” in such
definition with “July 25, 2012”.

1.5 The definition of “Minimum Margin Call Amount” in Section 2.01 of the
Repurchase Agreement is hereby amended and restated in its entirety as follows:

“Minimum Margin Call Amount”: $250,000.

1.6 Section 2.01 of the Repurchase Agreement is hereby amended by inserting the
following definition into such Section in alphabetical order:

“PRDM”: Pine River Domestic Management LP.

1.7 The definition of “Pricing Rate Reset Date” in Section 2.01 of the
Repurchase Agreement is hereby amended by amending and restating clause (b) of
such definition in its entirety as follows:

“(b) in the case of any subsequent Pricing Period, two (2) Business Days prior
to the Remittance Date on which such Pricing Period begins.”

1.8 Section 7.03 of the Repurchase Agreement is hereby amended by amending and
restating the second sentence of that Section as follows:

“Each of Seller and Guarantor is Solvent and the Transactions do not and will
not render Seller or Guarantor not Solvent.”

1.9 Section 7.10 of the Repurchase Agreement is hereby amended by deleting the
phrase “or any Affiliate of Seller” from the last sentence of that Section.

1.10 Section 8.13 of the Repurchase Agreement is hereby deleted in its entirety
and replaced with “[Reserved].”

1.11 Section 8.15 of the Repurchase Agreement is hereby deleted in its entirety.

1.12 Section 10.01(c) of the Repurchase Agreement is hereby amended by deleting
“8.13” from subclause (i) of such Section.

1.13 Section 10.01(d) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows (solely for convenience, modified language is
italicized):

“(d) Seller or Guarantor (or any Affiliate of Seller if such Indebtedness,
Guarantee Obligation or Contractual Obligation is guaranteed as to payment or
performance or otherwise by Guarantor) defaults beyond any applicable grace
period in paying any amount or performing any obligation under any Indebtedness,
Guarantee Obligation or Contractual Obligation with an outstanding amount of at
least $2,500,000 in the aggregate, and the effect of such default is to permit
the acceleration thereof (regardless of whether such default is waived or such
acceleration occurs);”

 

2



--------------------------------------------------------------------------------

1.14 Section 10.01(e) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows (solely for convenience, modified language is
italicized):

“(e) Seller (or any Affiliate of Seller if such payment or obligation is
guaranteed as to payment or performance or otherwise by Guarantor) defaults
beyond any applicable grace period in paying any amount or performing any
obligation due to Buyer or any Affiliate of Buyer under any other financing,
hedging, security or other agreement between Seller or any Affiliate of Seller
and Buyer or any Affiliate of Buyer;”

1.15 Section 10.01(g) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows (solely for convenience, modified language is
italicized):

“(g) an Insolvency Event occurs with respect to an Affiliate of Seller, but only
if such event would have a Material Adverse Effect;”

1.16 Section 10.01(s) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows:

“(s) if at any time (i) the obligations of the Guarantor under the Guaranty
Agreement shall cease to be in effect, (ii) an Insolvency Event occurs with
respect to the Guarantor, (iii) a breach of Section 11(b) of the Guaranty
Agreement exists and continues unremedied for one (1) Business Day or (iv) a
breach of any other representation, warranty or covenant under the Guaranty
Agreement exists;

1.17 Section 13.02 of the Repurchase Agreement is hereby amended by amending and
restating clause (a) thereof in its entirety as follows (solely for convenience,
modified language is italicized):

“(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions; provided, however, Buyer’s legal fees incurred solely in
connection with (i) the initial drafting and negotiation of the Repurchase
Documents on or prior to the Closing Date shall be capped at SEVENTY-FIVE
THOUSAND DOLLARS ($75,000) and (ii) the drafting and negotiation of Amendment
Number 2 to the Agreement, dated as of July 26, 2011, and any other amendments
to the Repurchase Documents in connection therewith, shall be capped at
THIRTY-FIVE THOUSAND DOLLARS ($35,000) plus fifty percent (50%) of any legal
fees incurred by Buyer in excess of $35,000,”

1.18 Section 18.01 of the Repurchase Agreement is hereby amended and restated in
its entirety as follows:

“Section 18.01 Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE

 

3



--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.”

SECTION 2. Effective Date. This Amendment shall become effective as of the date
(the “Effective Date”) on which each of the following conditions precedent shall
have been satisfied:

2.1 Amendment. Buyer shall have received counterparts of this Amendment,
executed and delivered by a duly authorized officer of each party hereto.

2.2 Guaranty Agreement; Fee Letter. Buyer shall have received counterparts of
the Amendment Number 2 to Guaranty Agreement and the Amended and Restated Fee
Letter, each dated as of the date hereof, executed and delivered by a duly
authorized officer of the parties thereto.

2.3 Other Information. Seller shall have taken such other action, including
delivery of approvals, consents, opinions, documents and instruments, as Buyer
may reasonably request.

SECTION 3. Miscellaneous.

3.1 References in Repurchase Agreement. Upon the effectiveness of this
Amendment, each reference in the Repurchase Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Repurchase Agreement as amended hereby, and each reference to
the Repurchase Agreement in any other Repurchase Documents or any other
document, instrument or agreement, executed and/or delivered in connection with
any Repurchase Documents shall mean and be a reference to the Repurchase
Agreement as amended hereby.

3.2 Effect on Repurchase Agreement. Except as specifically amended hereby, the
Repurchase Agreement shall remain in full force and effect. This Amendment shall
not constitute a novation of the Repurchase Agreement, but shall constitute an
amendment thereof.

3.3 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Person under the
Repurchase Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein.

3.4 Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

3.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the different parties hereto on the same or separate counterparts, each
of which shall be deemed to be an original instrument but all of which together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

3.6 Headings. The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

3.7 Amendments. This Amendment may not be amended or otherwise modified except
as provided in the Repurchase Agreement.

3.8 GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

3.9 Guaranty Agreement. Two Harbors Investment Corp., as Guarantor under the
Guaranty Agreement, hereby consents and agrees to the amendments contained in
this Amendment. Seller, Buyer and the Guarantor hereby acknowledge and agree
that the amendments herein shall be binding upon Seller, Buyer and the Guarantor
for purposes of the Guaranty Agreement, and the Guarantor shall be entitled to
rely upon the amendments set forth herein.

[Remainder of page left intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

 

TWO HARBORS ASSET I, LLC By:  

/s/ Thomas Siering

 

Name: Thomas Siering

 

Title:   Chief Executive Officer

WELLS FARGO BANK, N.A. By:  

/s/ Benjamin Peterson

 

Name: Benjamin Peterson

 

Title:   Vice President

 

ACKNOWLEDGED AND AGREED GUARANTOR: TWO HARBORS INVESTMENT CORP. By:  

/s/ Thomas Siering

  Name: Thomas Siering   Title:   Chief Executive Officer

[Signature Page to Amendment No. 1 to Repurchase Agreement (Two Harbors)]